Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John D. Koetter on 03/05/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 02/05/2021: 

1.    (Currently amended) A structure comprising: 
a first active region in a substrate extending in a width direction; 
a second active region in the substrate extending in the width direction, the second active region being spaced apart from the first active region;
an isolation region in the substrate and separating the first active region from the second active region in a height direction; 
a first gate structure over the first and second active regions; a second gate structure over the first and second active regions;
a first source/drain region and a second source/drain region in the first active region on opposing sides of the first gate structure;

a second conductive contact connected to the second source/drain region; and 
a first conductive feature over the first active region extending in the width direction and connected to the first and second conductive contacts, the first conductive feature extending over the second active region and the isolation region in the height direction, the first conductive contact being between the first conductive feature and the first source/drain region.

21. (Currently amended) A semiconductor device comprising: 
a first active region in a substrate extending in a width direction;
a second active region in the substrate extending in the width direction  and spaced apart from the first active region; 
a first gate structure over the first and second active regions; 
a first insulating layer over the first gate structure;
a second gate structure over the first and second active regions; 
a second insulating layer over the second gate structure;
a first source/drain region and a second source/drain region in the first active region on opposing sides of the first gate structure;
a first conductive contact electrically connected to the first source/drain region; 
a second conductive contact electrically connected to the second source/drain region;
and
a first conductive feature on the first insulating layer and electrically connected to the first conductive contact and the second conductive contact, the first insulating layer separating the first gate structure from the first conductive feature[[.]];and
the first conductive feature extending over the first active region in the width direction and extending over the second active region in the height direction.

28.    (Currently amended) A structure comprising: 
a first active region in a substrate extending in a width direction;
a second active region in the substrate extending in the width direction ;
an isolation region separating the first active region from the second active region in a height direction; 
a first gate structure over the first and second active regions; 
a first insulating layer over the first gate structure;
a first source/drain region and a second source/drain region in the first active region on opposing sides of the first gate structure; and
a first conductive feature over and electrically coupling the first and second source/drain regions together, the first conductive feature extending over the first active region in the width direction, extending over the isolation region, and the second active region in the height direction, the first insulating layer being interposed between the first gate structure and the first conductive feature.


Allowable Subject Matter
3.	1-10, 21-31 are allowed.  The following is an examiner’s statement of reasons for allowance:
 


For claim 21, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “the first conductive feature extending over the first active region in the width direction and extending over the second active region in the height direction” in combination with other limitations as a whole.

For claim 28, the references of record, either singularly or in combination, do not teach or suggest at least a structure comprising “the first conductive feature extending over the first active region in the width direction, extending over the isolation region, and the second active region in the height direction, the first insulating layer being interposed between the first gate structure and the first conductive feature” in combination with other limitations as a whole.

The closest prior arts on record are Azmat (US 2016/0099243 Al), Matthews (US Patent 5,108, 945), Song et al. (US 2016/0005851 A1). None of the prior arts teach about the allowable subject matter limitation as a whole. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices.

Claims 2-10, 22-17, 29-31 also allowed being dependent on allowable claims 1, 21, 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2897